Citation Nr: 0420422	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  96-14 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right little finger.

2.  Entitlement to service-connection for disability of the 
cervical and thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to November 
1967.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from two rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida.  An increased, compensable, evaluation 
for residuals of a fracture of the right little finger was 
denied in a July 1996 rating decision and service-connection 
for degenerative changes of the cervical and thoracolumbar 
spine was denied in an August 1996 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In July 2002 the Board denied the veteran's claims for a 
compensable evaluation for residuals of a fracture of the 
right little finger and service-connection for degenerative 
changes of the cervical and thoracolumbar spine.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In a January 2004 Order, the Court granted 
the VA General Counsel's and Appellant's Joint Motion To 
Vacate And Remand.  

On the issue of a compensable evaluation for residuals of a 
fracture of the right little finger it was determined that 
the November 1999 VA examination did not provide the opinion 
as directed by the May 1999 Board remand.  The Board, in the 
May 1999 decision requested that the VA examiner clearly 
identify all right little finger pathology which was 
associated with the veteran's service-connected right little 
finger disorder.  To the extent that any right finger 
pathology was a result of a nonservice-connected disorder, 
the examiner should was to so state.  The report of 
examination was to be comprehensive and include a detailed 
account of all manifestations of right little finger 
pathology found to be present.  The Court now directs the 
Board to take whatever action is necessary, including further 
medical examination and opinion, to determine whether: (a) 
dystrophy, ischemia, cast syndrome or a similar disorder was 
present in the veteran's right hand, and if so, (b) the 
relationship, if any, of such condition to the service-
incurred fracture and the ensuing treatment, including 
casting.  

On the issue of entitlement to service-connection for 
degenerative changes of the cervical and thoracolumbar spine 
it was determined that both the RO and the Board narrowly 
construed the issue as limited to degenerative changes of the 
cervical and thoracolumbar spine.  The appellant and VA 
General Counsel agree that if service connection were granted 
for the appellant's spinal disability, it would be most 
likely on the basis of aggravation, rather than incurrence.  
The issue of service connection for a spinal disability as 
aggravated during service had not been previously 
adjudicated.  On remand the Court directs the Board to 
readjudicate the two-prong issue of whether there was clear 
and unmistakable evidence not only that there was a 
preexisting orthopedic disability of the spine but also that 
any such preexisting disability was not aggravated during 
service.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC, for the following development:

1.  Afford the veteran a VA orthopedic 
examination.  The claims folder and a 
copy of this remand must be made 
available and reviewed by the examiner 
prior to the examination.  

2.  All necessary tests should be 
conducted; including diagnostic 
radiography such as x-rays, MRI, and CT 
scans which the examiner deems necessary.  
The examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
clearly identify all right little finger 
pathology which is associated with the 
veteran's service-connected right little 
finger disorder.  To the extent that any 
right finger pathology is a result of a 
nonservice-connected disorder, the 
examiner should so state.  With respect 
to the functioning of the veteran's right 
little finger, attention should be given 
to the presence or absence of pain, any 
limitation of motion, swelling, 
ankylosis, subluxation, lateral 
instability, dislocation, locking of the 
joint, loose motion, crepitus, deformity 
or impairment.  The examiner should 
provide complete and detailed discussion 
with respect to any weakness; 
fatigability; incoordination; restricted 
movement; or, of pain on motion.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 
See 38 C.F.R. § 4.40 (1998).  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during flare-ups.  
The examiner is requested to comment on 
the degree of limitation on normal 
functioning caused by pain.  Range of 
motion testing should be conducted.  The 
examiner should also indicate the normal 
range of motion for the areas tested and 
how the veteran's range of motion 
deviates from these norms.  The examiner 
should render an opinion as to the effect 
the veteran's service-connected right 
little finger disability has upon his 
ability to maintain substantially gainful 
employment.  The orthopedic examiner is 
requested to determine whether: (a) 
dystrophy, ischemia, cast syndrome or a 
similar disorder was present in the 
veteran's right hand, and if so, (b) the 
relationship, if any, of such condition 
to the service-incurred fracture and the 
ensuing treatment, including casting.  
The report of examination should be 
comprehensive and include a detailed 
account of all manifestations of right 
little finger pathology found to be 
present.  

3.  The orthopedic examiner is requested 
to provide a diagnosis of the veteran's 
current spine disorder.  The orthopedic 
examiner is requested to state whether 
there was an orthopedic disability of the 
spine that existed before the veteran's 
acceptance and enrollment in service.  
The orthopedic examiner is requested to 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
diagnosed spine disability was aggravated 
by service.  

4.  The VA orthopedic examiner is asked 
to indicate in the examination report 
that the claims folder has been reviewed.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The examiner 
should provide a complete rationale for 
all conclusions reached and opinions 
expressed.  

5.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

6.  If the benefits sought on appeal are 
not granted both the veteran and the 
veteran's representative, if any, should 
be provided a SSOC on the issues and 
afforded the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



